                        Case 3:19-cv-05639-WHA Document 11 Filed 09/25/19 Page 1 of 2
 Attorney or Party without Attorney:                                                                                 For Court Use Only
 BRYAN CAVE LEIGHTON PAISNER LLP
 K. LEE MARSHALL (SBN 277092)
 THREE EMBARCADERO CENTER 7th FLOOR
 SAN FRANCISCO , CA 94111
    Telephone No: 415-675-3400

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
            FLUIDIGM CORPORATION, a Delaware corporation; and FLUIDIGM
     Plaintiff:
            CANADA INC., a foreign corporation
 Defendant: IONPATH, INC., A Delaware corporation

           PROOF OF SERVICE                    Hearing Date:             Time:           Dept/Div:        Case Number:
                                                                                                          3:19-CV-05639


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SEE ATTACHED LIST

3.    a.    Party served:     IONpath, Inc., a Delaware corporation
      b.    Person served:    SOPHIA VITAKIS, AGENT FOR SERVICE OF PROCESS, authorized to accept served under F.R.C.P. Rule 4.

4.    Address where the party was served:       960 O'BRIEN DRIVE, MENLO PARK, CA 94025

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Mon, Sep 23 2019 (2) at: 01:56 PM

6. Person Who Served Papers:
   a. Luis Arturo Mendez (2017-0001334, San Francisco)                                           d. The Fee for Service was: $402.33
   b. FIRST LEGAL
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111



7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                 09/24/2019
                                                                                    (Date)                                (Signature)




                                                                     PROOF OF                                                               3799692
                                                                      SERVICE                                                             (7648576)
         Case 3:19-cv-05639-WHA Document 11 Filed 09/25/19 Page 2 of 2



Documents served:

   1. Civil Case Coversheet

   2. Complaint

   3. Summons (filed)

   4. Plaintiff’s Corporate Disclosure Statement

   5. Case Assignment

   6. Order Setting CMC and ADR deadlines

   7. Summons (issued)

   8. Report Action

   9. Judge Spero’s Standing Order

   10. Courts exhibit tag shall be in the following form

   11. Standing Order – All Judges

   12. Consent or Declination to Magistrate Judge Jurisdiction
